Citation Nr: 0835209	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  95-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for membranous 
glomerulonephritis with nephritic syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from October 1964 to 
January 1971 and from August 1971 to April 1985.

This matter comes before the Board pursuant to an Order of 
the United States Court of Appeals for Veterans Claims 
(Court) dated in November 2006.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The veteran testified in support of his claim before the 
undersigned Veterans Law Judge in March 1997 at the BVA.  A 
transcript of his hearing has been associated with the 
record.

When the veteran's appeal was before the Board in April 1997, 
it was remanded to the RO for additional development of the 
record.  The case was returned to the Board for appellate 
consideration in August 2002.  In October 2005, the Board 
denied the claim.  The veteran appealed that decision to the 
Court.  In the aforementioned November 2006 Order, the Court 
vacated the Board decision and remanded the matter for 
further action consistent with a Joint Motion for Remand 
between the parties.  In July 2007, the Board remanded the 
case to the AMC/RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) and the U.S. Court of 
Appeals for the Federal Circuit are applicable to this 
appeal. 

The Joint Motion for Remand upon which the November 2006 
Court Order was based stated that the Board did not provide 
adequate reasons and bases for its conclusion that the 
veteran's membranous glomerulonephritis with nephrotic 
syndrome was not related to service.  The parties to the 
Joint Motion took issue with the Board's evaluation of the 
multiple medical opinions which were considered in the 
decision.  The specific medical opinions considered included 
a VA medical opinion dated in February 1999, opinions by two 
VA physicians dated in February 2001, and an independent 
medical examiner's opinion (IME) obtained by the Board, dated 
in August 2004.  The joint motion noted that part of the 1999 
opinion concluded that the veteran's "membranous 
glomerulonephritis was very likely present during active 
duty...."  The joint motion also noted that the other two 
opinions, which were essentially unfavorable to the claim, 
did not discuss this opinion.

The parties agreed that while the Board gave reasons why it 
did not find the 1999 opinion as persuasive as the other two 
opinions ("VA examiner in February 1999 did opine that the 
veteran's glomerulonephritis was present during active duty. 
However, he did not discuss the rational basis for his 
conclusion."), the other medical opinions on which it relied 
were inadequate because they did not discuss the 1999 
favorable opinion.

The Joint Motion stated that remand was necessary because of 
the VA's failure to provide a thorough and complete VA 
medical examination.  It also indicates that VA should take 
steps to assure that all copies of the veteran's private and 
VA medical records were associated with the file prior to 
readjudication.  

The Board notes that the veteran advanced several theories in 
which service connection could be established for 
glomerulonephritis: 1) That glomerulonephritis is the 
continuation of renal insufficiency, manifested by laboratory 
tests, lower leg swelling and flank pain, that was documented 
in service; 2) that glomerulonephritis is directly related to 
Agent Orange exposure in Vietnam, applying 38 C.F.R. § 
3.303(d); 3) that glomerulonephritis is due to service-
connected hypertension; and 4) that glomerulonephritis is due 
to the long-term use of prescribed medications, including 
non-steroidal and steroidal drugs.

When the case was remanded by the Board in July 2007, the 
AMC/RO was instructed to obtain all pertinent medical records 
for association with the claims folder.  Thereafter, the 
veteran was to be afforded a VA medical examination by a 
nephrologist.  If the VA staff at the examining facility did 
not include a nephrologist, then a fee-basis examination was 
to be arranged with a private nephrologist.  The nephrologist 
was instructed to examine the veteran and render an opinion 
responding to questions posed in the instructions.  As part 
of the review, the nephrologist was instructed to, "comment 
on the previous medical opinions rendered in February 1999, 
February 2001 and August 2004."

For unknown reasons, and despite the fact that the 
instructions from the AMC/RO specifically requested that the 
examination be conducted by a nephrologist, or a fee-basis 
nephrologist, and that the nephrologist was to "comment on 
the previous medical opinions rendered in February 1999, 
February 2001 and August 2004", the VA Medical Center where 
the examination was performed, chose to ignore the remand 
instructions.  The veteran was examined by a physician who 
specializes in internal medicine.  That physician, despite 
providing a thorough examination of the veteran, did not 
"comment on the previous medical opinions rendered in 
February 1999, February 2001 and August 2004."  Thus, the 
very basis for the joint motion to remand was ignored.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet.App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2. The veteran should be requested to 
provide the names and addresses and dates 
of treatment of all medical care 
providers, VA and non-VA, that have 
treated him for membranous 
glomerulonephritis with nephrotic 
syndrome since May 2008.  After the 
veteran has signed the appropriate 
releases for any records not already in 
the claims folder, those records should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3. The veteran should be scheduled for a 
VA nephrology examination for an opinion 
as to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has any present 
membranous glomerulonephritis with 
nephrotic syndrome as a result of 
service.  If a nephrologist is not on 
staff, a fee-basis examination by a 
nephrologist is to be conducted.  The 
nephrologist is asked to comment on 
whether glomerulonephritis: 1) is the 
continuation of renal insufficiency, 
manifested by laboratory tests, lower leg 
swelling and flank pain, that was 
documented in service; 2) is directly 
related to Agent Orange exposure in 
Vietnam, applying 38 C.F.R. § 3.303(d); 
3) is due to service-connected 
hypertension; or 4) is due to the long- 
term use of prescribed medications, 
including non-steroidal and steroidal 
drugs.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the nephrologist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The nephrologist is 
asked to comment on the previous medical 
opinions rendered in February 1999, 
February 2001 and August 2004.

4. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5. After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




